Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-11 of U.S. Application 17/283,209 filed on April 06, 2021 are presented for examination.


Reasons for Allowance

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body management system comprising:  a first magnetic body inspection device configured to acquire a detection signal based on a magnetic field of a magnetic body or a change in the magnetic field before the magnetic body is installed at a location of use; a second magnetic body inspection device configured to acquire the detection signal of the magnetic body after the magnetic body has been installed at the location of use, the second magnetic body inspection device having the same method as that of the first magnetic body inspection device; wherein the server is configured to estimate a deterioration state of the magnetic body based on at least the first magnetic body information and the second magnetic body information in combination with the other limitations of the  claim. 

Claims 2-10 are also allowed as they depend on allowed claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body management method comprising acquiring, at a shipping location of a magnetic body, a first detection signal based on a magnetic field of the magnetic body or a change in the magnetic field; acquiring, at a location of use of the magnetic body, a second detection signal of the magnetic body by the same method as a method for acquiring the first 5U.S. Patent ApplicationCustomer No. 74,712 detection signal and estimating a deterioration state of the magnetic body based on at least the first magnetic body information and the second magnetic body information in combination with the other limitations of the  claim. 
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshioka et al (USPGPub 20140035569): discloses wire rope detection flaw with a sensor. 

Timmons et al (USPGpub 20170108469): discloses first and second magnetic field sensors for measuring a ferromagnetic pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868